EXHIBIT 10.4
SECOND AMENDMENT TO
AMPAC FINE CHEMICALS LLC PENSION PLAN
FOR BARGAINING UNIT EMPLOYEES
The Ampac Fine Chemicals LLC Pension Plan for Bargaining Unit Employees is
hereby amended as follows:
Appendix A is amended to add the following language to the end thereof effective
June 15, 2010:

EMPLOYEE UNIT:   Ampac Fine Chemicals LLC
Sacramento, California
International Association of Machinists &
Aerospace Workers, Local #946

BENEFIT FACTOR:

          Date of Last Employment     in Employee Unit   Benefit Factor
On or after December 1, 2005
  $ 53.00  
And before June 15, 2007
       
 
       
On or after June 15, 2007
  $ 58.00  
And before June 15, 2011
       
 
       
On or after June 15, 2011
  $ 61.00  
And before June 15, 2012
       
 
       
On or after June 15, 2012
  $ 63.00  

IN WITNESS WHEREOF, American Pacific Corporation has caused this instrument to
be executed this 15th day of July, 2010.

                  American Pacific Corporation    
 
           
ATTEST: (SEAL)
  By:   /s/ JOSEPH CARLEONE
 
   

1